Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 1 of 14   PageID #: 633




  ANTHONY “T.J.” QUAN                     7903
  THE QK GROUP LLLC
  Pacific Guardian Center-Makai Tower
  733 Bishop Street, Suite 2525
  Honolulu, Hawaii 96813
  Phone: (808) 358-7345
  Email: tjquan@qkgrouplaw.com

  GEOFFREY M. WYATT              [D.C. 498650]
  (Pro Hac Vice)
  NICOLE M. CLEMINSHAW [D.C. 888314401]
  (Pro Hac Vice)
  ANDREW C. HANSON            [D.C. 888273742]
  (Pro Hac Vice)
  ZACHARY W. MARTIN           [D.C. 888304074]
  (Pro Hac Vice)
  1440 New York Avenue N.W.
  Washington, D.C. 20005
  Phone: (202) 371-7000
  Email: geoffrey.wyatt@probonolaw.com

  NEIL C. WEARE                  [D.C. 997220]
  (Pro Hac Vice)
  Equally American Legal Defense and Education
  Fund
  1300 Pennsylvania Ave., NW, #190-413
  Washington, D.C. 20004
  Phone: (202) 304-1202
  Email: nweare@equallyamerican.org

  VANESSA WILLIAMS                 [Guam 1101]
  (Pro Hac Vice)
  Law Office of Vanessa Williams P.C.
  414 West Soledad Avenue, GCIC Building,
  Suite 500
  Hagåtña, Guam 96910
  Phone: (671) 477-1389

  PAMELA COLON          [U.S. Virgin Islands 801]
  (Pro Hac Vice)
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 2 of 14      PageID #: 634




  Law Offices of Pamela Lynn Colon, LLC
  27 & 28 King Cross Street, First Floor
  Christiansted, Saint Croix, Virgin Islands 00820
  Phone: (340) 719-7100

  Attorneys for Plaintiffs
  RANDALL JAY REEVES,
  VICENTE TOPASNA BORJA,
  EDMUND FREDERICK SCHROEDER, JR.,
  RAVINDER SINGH NAGI,
  PATRICIA ARROYO RODRIGUEZ,
  LAURA CASTILLO NAGI, and
  EQUALLY AMERICAN

                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

  RANDALL JAY REEVES,                         No. CV 20-00433 JAO-RT
  VICENTE TOPASNA BORJA,
  EDMUND FREDERICK SCHROEDER,                 Honorable Judge Jill A. Otake
  JR., RAVINDER SINGH NAGI,
  PATRICIA ARROYO RODRIGUEZ,                  Honorable Magistrate Judge Rom
  LAURA CASTILLO NAGI, and                    Trader
  EQUALLY AMERICAN,
                                              PLAINTIFFS’ SUPPLEMENTAL
                      Plaintiffs,             BRIEF PURSUANT TO THE
                                              COURT’S MARCH 5, 2021
       v.                                     ORDER; CERTIFICATE OF
                                              SERVICE
  SCOTT NAGO,
   in his official capacity as the Chief
   Election Officer for the Hawaii Office
   of Elections,

  GLEN TAKAHASHI,
   in his official capacity as Clerk of the
   City and County of Honolulu,
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 3 of 14         PageID #: 635




      KATHY KAOHU,
       in her official capacity as Clerk of the
       County of Maui,

      UNITED STATES OF AMERICA,

      LLOYD J. AUSTIN III,1
       in his official capacity as the Secretary
       of Defense,

      FEDERAL VOTING ASSISTANCE
       PROGRAM, and

      DAVID BEIRNE,
       in his official capacity as Director of the
       Federal Voting Assistance Program,

                          Defendants.


      PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S
                        MARCH 5, 2021 ORDER




  1
    Pursuant to Federal Rule of Civil Procedure 25(d), Lloyd J. Austin III (in his
  official capacity as the Secretary of Defense) is automatically substituted as a
  defendant for former Acting Secretary of Defense Christopher C. Miller, who
  likewise automatically substituted for the original defendant, Secretary of Defense
  Mark Esper.
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 4 of 14           PageID #: 636




        Plaintiffs respectfully submit this brief in response to the Court’s order to

  address its power to issue the remedies sought in this case, with reference to M.S.

  v. Brown, 902 F.3d 1076 (9th Cir. 2018) (ECF No. 94).

        As explained below, the Court’s equitable powers are well suited to the task

  of remedying equal-protection violations involving voter eligibility. Under equal-

  protection principles, “[o]nce a right and a violation have been shown, the scope of

  a district court’s equitable powers to remedy past wrongs is broad, for breadth and

  flexibility are inherent in equitable remedies.” Swann v. Charlotte-Mecklenburg

  Bd. of Educ., 402 U.S. 1, 15 (1971).

        In many ways, equal-protection cases involving voter eligibility are the

  paradigm example of how courts use their equitable powers to remedy

  constitutional violations. For example, in Evans v. Cornman, 398 U.S. 419 (1970),

  the Supreme Court upheld an equal-protection challenge by residents of the

  National Institutes of Health (“NIH”) who were being denied the right to vote in

  Maryland based on the decision of a county board that they did not meet the

  residency requirements set forth in the Maryland Constitution because NIH is a

  federal enclave. The district court in Cornman had held that construing

  Maryland’s Constitution to deem residents of NIH not to be residents of Maryland

  for purposes of voting “denies them the equal protection of the laws” guaranteed

  by the Constitution. Cornman v. Dawson, 295 F. Supp. 654, 655 (D. Md. 1969).
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 5 of 14            PageID #: 637




  With respect to remedy, the district court granted the plaintiffs’ request for a

  declaratory judgment and injunctive relief to ensure they would be eligible to vote

  in future Maryland elections. Id. at 655, 660. The Supreme Court affirmed.

        The Supreme Court and the courts of appeals have supported a similar

  approach to remedy in numerous other cases involving equal protection and voter

  eligibility.2 See, e.g., Kramer v. Union Free Sch. Dist. No. 15, 395 U.S. 621

  (1969) (requiring New York to accept votes for school district from persons

  without children or tax liability); Fish v. Schwab, 957 F.3d 1105, 1117 (10th Cir.

  2020) (affirming injunction requiring state to “provide applicants with certificates

  of [voter] registration”); cf. Carrington v. Rash, 380 U.S. 89, 89 & n.1, 96-97

  (1965) (concluding Texas provision that denies right to vote to military service

  members who move to the state violates equal protection and noting that a district

  court in another case had declared the provision unconstitutional).

        The relief requested here is what courts routinely provide in equal-protection

  cases and is well within the Court’s power to award. As in Cornman and the other

  cases cited above, plaintiffs here seek an order declaring that certain restrictions on

  2
    Courts have issued more sweeping remedies to address equal-protection
  violations than simply requiring states to allow a person to vote, for example
  requiring states to revamp their election system to comport with the one-person,
  one-vote principle, e.g., Gray v. Sanders, 372 U.S. 368 (1963), requiring boards of
  education to draw up plans to desegregate school systems, Swann, 402 U.S. at 11,
  and directing corrective action by local housing authorities to remedy the effects of
  discriminatory housing policies, Hills v. Gautreaux, 425 U.S. 284 (1976).

                                             2
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 6 of 14             PageID #: 638




  voting are an unconstitutional denial of equal protection, along with an order

  enjoining defendants to allow plaintiffs to vote. While some of the specific facts of

  plaintiffs’ case are unique, in remedial terms this is simply a garden variety equal-

  protection case where plaintiffs challenge discriminatory voter-eligibility

  provisions that deny them the right to vote and seek declaratory and injunctive

  relief to remedy that discrimination by allowing them to vote.

        Critically, this case is unlike M.S. v. Brown, in which the plaintiffs sought an

  order that would compel state officials to enact (or treat as enacted) a specific

  legislative proposal that had failed to gain approval through the state referendum

  process. The proposal at issue there would have made individuals who could not

  prove legal immigration status eligible for “driver cards” that would authorize the

  operation of a motor vehicle. The plaintiffs there desired a driver card and

  challenged the rejection of the referendum as unconstitutionally discriminatory.

        The decision in M.S. was expressly rooted in the unique posture of

  challenging an un-enacted law, with the court emphasizing the “unusual

  circumstances” of the case. 902 F.3d at 1086. To avoid possible misinterpretation,

  the court stressed the narrow scope of its holding: “federal courts undoubtedly

  have the power to strike down existing laws as unconstitutional,” but the plaintiffs

  in M.S. “presented only . . . a challenge to the State’s failure to” enact a law. Id. at

  1088. That distinction was dispositive to the case.


                                             3
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 7 of 14             PageID #: 639




        This case does not challenge the failure to enact a law, making M.S.

  inapposite. Instead, it challenges laws already on the books that discriminate by

  denying voter eligibility to certain disfavored citizens who move outside the 50

  states while protecting it for other favored citizens who are similarly situated. As

  M.S. and other Ninth Circuit and Supreme Court precedents make clear, “federal

  courts have the power to remedy injuries flowing from a discriminatory law.” Id.

  at 1091.3 With this context, plaintiffs answer the Court’s questions as follows:

                  RESPONSES TO THE COURT’S QUESTIONS

  1.    Assuming Plaintiffs’ injuries are traceable to UOCAVA, would the
        declaratory relief requested in paragraph a of the Second Amended
        Complaint’s (“SAC”) prayer for relief – declaring definitions
        unconstitutional – without more, allow Plaintiffs to receive absentee
        ballots? If yes, describe mechanically how this would occur.

        As in Cornman and the other voter eligibility cases cited above, plaintiffs

  here are seeking a remedy that would allow them to vote in two simultaneous

  steps. The first step is a declaratory judgment that the discriminatory provision

  restricting plaintiffs’ eligibility to vote violates equal protection. The second step

  is an injunction that would remedy that violation by requiring defendants to

  include plaintiffs in the class of persons eligible to vote.




  3
        The Ninth Circuit further noted that courts may have the authority to issue
  remedies even in the latter context where fundamental rights are at stake, 902 F.3d
  at 1091 – which is alleged here – further rendering M.S. inapposite.

                                              4
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 8 of 14             PageID #: 640




  Declaratory relief alone could trigger defendants to allow plaintiffs to vote. The

  mechanics of this result would be as follows. A court “must assume” that

  defendants would take steps needed to correct a constitutional violation declared

  by the Court. L.A. Cnty. Bar Ass’n v. Eu, 979 F.2d 697, 701 (9th Cir. 1992). Here,

  that would entail a declaration that 52 U.S.C. § 20310 is unconstitutional in that it

  defines “United States” to include “the Commonwealth of Puerto Rico, Guam, the

  Virgin Islands, and American Samoa,” and defendants would then enforce

  UOCAVA (directly and through HAR § 3-177-600) without regard to this

  provision. But plaintiffs’ requested injunctive relief is necessary to guarantee the

  ability to vote absentee in Hawaii, and issuance of both remedies is routine.4

        M.S. does not suggest otherwise. In that case, the plaintiffs sought a

  declaration that their rights were violated by the voters’ rejection of the ballot

  initiative in question. 902 F.3d at 1084. Such a declaration would not mean that

  the plaintiffs would receive a driver card (the desired relief) because state officials

  would be powerless to treat the initiative as though it had been enacted into law

  based only on a declaration that its rejection by the voters was discriminatory. See

  id. There is no parallel here, where plaintiffs are challenging an existing law that

  discriminates to make plaintiffs ineligible to vote. M.S. is simply inapposite.

  4
   As set forth in Rincon Band of Mission Indians v. Harris, 618 F.2d 569, 575 (9th
  Cir. 1980), the Declaratory Judgment Act expressly authorizes injunctive relief to
  give effect to declarations.

                                             5
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 9 of 14             PageID #: 641




  2.       Assuming Plaintiffs’ injuries are not traceable to UOCAVA, would the
           declaratory relief, applied only to UMOVA and HAR § 3-177-600,
           without more, allow Plaintiffs to receive absentee ballots? If yes,
           describe mechanically how this would occur.

           As explained above, remedies in equal-protection cases typically proceed in

  two steps: declaratory judgment plus an injunction. Thus, while a favorable

  declaratory judgment alone may trigger defendants to allow plaintiffs the ability to

  vote by absentee ballot in Hawaii,5 the traditional approach – the approach

  requested here – would be for the Court to provide both declaratory and injunctive

  relief. Once again, M.S. does not counsel otherwise, and is simply inapposite

  here.6




  5
   As with UOCAVA, a declaration as to UMOVA would operate as to the
  definitional section of the statute, declaring it unconstitutional to the extent it
  defines the “United States,” when used in the territorial sense, to include “Puerto
  Rico, the United States Virgin Islands, and any territory or insular possession
  subject to the jurisdiction of the United States.” H.R.S. § 15D-2.
  6
    Although M.S. separately expressed federalism concerns with the remedies
  sought in that case, those concerns grew directly out of the distinct feature of that
  case – the plaintiffs’ request for an order that would require the state to treat an
  unenacted proposal as having the force of law. Indeed, the Ninth Circuit went out
  of its way to stress that, at least under the facts presented in that case, any barriers
  posed by federalism concerns were entirely coextensive with the broader
  limitations on a federal court’s equitable powers. 902 F.3d at 1090. Those
  concerns have no place here, where plaintiffs are seeking routine declaratory and
  injunctive relief from an unconstitutional state law, requiring no greater an exercise
  in remedial power than that exercised in cases like Cornman, Fish, and Buschemi
  v. Bell, 964 F.3d 252, 260-61 (4th Cir. 2020), cert. denied, No. 20-897, 2021 WL
  666468 (U.S. Feb. 22, 2021) (mem.).

                                             6
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 10 of 14           PageID #: 642




  3.    Does the Court have the power to award the injunctive relief requested
        in paragraph b of the SAC’s prayer for relief? Provide legal authority
        for an affirmative or negative response.

        The Court has the power to issue the relief in Paragraph B, which simply

  asks this Court to enjoin defendants from enforcing a discriminatory restriction on

  voter eligibility that violates equal protection. As demonstrated by the equal-

  protection cases involving voter eligibility cited above, doing so is a natural

  application of this Court’s equitable powers. Indeed, plaintiffs are not aware of

  any case where a court has found that a restriction on voter eligibility violates

  equal protection but that the court was without power to award injunctive relief.7

        Courts have broad authority to “exercise [their] equitable powers to ensure

  compliance with the law” and to “mould [a] decree to the necessities of the

  particular case.” Nw. Env’t Def. Ctr. v. Bonneville Power Admin., 477 F.3d 668,

  680 (9th Cir. 2007) (citation omitted) (compelling federal agency to fund certain

  project); Dan B. Dobbs & Caprice L. Roberts, Law of Remedies: Damages, Equity,

  & Restitution 66 (3d ed. 2018) (“Discretion of equity courts is long established.”).

  This power is especially broad in cases involving public rights, such as government

  actions alleged to violate the Constitution. See Nw. Env’t Def. Ctr., 477 F.3d at

  679-80 & n.9; 11A Charles Alan Wright & Arthur R. Miller, Federal Practice &



  7
    An exception exists where equitable relief could disrupt an imminent election,
  e.g., Reynolds v. Sims, 377 U.S. 533, 585 (1964), but that is not at issue here.

                                            7
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 11 of 14             PageID #: 643




  Procedure § 2944 (3d ed. Oct. 2020 Update) (“[I]f a constitutional violation is

  established, usually no further showing of irreparable injury is necessary” to justify

  an injunction.).

        In keeping with these principles, courts in similar circumstances routinely

  enjoin state actors to take certain affirmative steps to bring themselves into

  compliance with federal constitutional law, as in Cornman and the other cases

  noted in the introduction above. See also Fish, 957 F.3d at 1111, 1120-21;

  Buschemi, 964 F.3d at 260-61; Ariz. Democratic Party v. Hobbs, 485 F. Supp. 3d

  1073, 1096 (D. Ariz. 2020), stayed on other grounds, 976 F.3d 1081 (9th Cir.

  2020), appeals pending.

        In Fish, for example, the district court “entered a permanent injunction” that

  barred enforcement of certain proof-of-citizenship requirements and required

  certain persons be provided “certificates of [voter] registration.” 957 F.3d at 1111,

  1117. The upshot was to compel the state to enroll “30,000 voters whose

  applications” had been rejected. Id. at 1121. The Tenth Circuit “ha[d] no doubt”

  that the case was redressable. Id. at 1120. And Buschemi – which cited M.S. on

  redressability, see 964 F.3d at 259 (citing M.S., 902 F.3d at 1083) – went further.

  In that case, which involved ballot access, the Fourth Circuit cited two Supreme

  Court cases for the proposition that “[i]t is well-settled that a court has equitable

  authority to order” government officials to place a candidate’s name on a ballot.


                                             8
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 12 of 14            PageID #: 644




  Buschemi, 964 F.3d at 261-62 (citing Williams v. Rhodes, 393 U.S. 23 (1968) and

  McCarthy v. Briscoe, 429 U.S. 1317 (1976) (Powell, J., in chambers)).

        The injunction plaintiffs seek in Paragraph B is directly supported by this

  precedent. At bottom, it would simply enjoin defendants from continuing to

  enforce unconstitutional voter-eligibility rules – ones that deny absentee ballots to

  certain citizens from Hawaii who move outside the 50 states while providing them

  to other citizens who are similarly situated. The injunction’s effect, precisely as in

  Cornman and Fish, would be to compel defendants to provide and accept ballots

  that, under current federal and state statutory law, they otherwise would not.

        The relief sought is also entirely consistent with M.S. for the reasons

  explained above. M.S. acknowledged that when a plaintiff “challenge[s] the

  constitutionality of [an] existing statute . . . federal courts undoubtably have the

  power to strike” it down. 902 F.3d at 1088.

  4.    Does this case fall under the narrow set of circumstances in which the
        Court has the authority to order government officials to implement or
        enact legislation or take other action? See, M.S., 902 F.3d at 1088 n.14.

        This case falls within the “narrow set of circumstances” outlined in M.S.,

  though it need not do so because the contemplated relief would not, as in M.S.,

  “order government officials to implement or enact legislation.” As detailed above,

  M.S. addressed the circumstances in which a challenge was made to a proposed

  law that was not enacted, and does not govern routine voter eligibility equal-


                                             9
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 13 of 14             PageID #: 645




  protection cases like this one that challenge laws already on the books.

  Nevertheless, as this Court’s order notes, M.S. recognized a narrow set of

  circumstances in which even a failure to enact a law could be within a court’s

  power to remedy – including when a suit seeks “to vindicate fundamental rights.”

  902 F.3d at 1088 & n.14. This is such a case because it seeks to vindicate voting

  rights, which are fundamental in nature. Yick Wo v. Hopkins, 118 U.S. 356, 370

  (1886) (voting is the “fundamental political right, . . . preservative of all” others);

  Charfauros v. Bd. of Elections, 249 F.3d 941, 950 (9th Cir. 2001) (right to vote in

  the NMI is “a ‘fundamental political right’”) (citation omitted).

  5.    Assuming Plaintiffs lack standing, could amendment of the SAC –
        which the Court is authorized to permit–overcome the asserted defects?

        Amendment of the complaint would likely address any standing

  deficiencies. Plaintiffs anticipate they could amend the complaint to further clarify

  that the remedy sought does not necessitate an order to enact legislation within the

  meaning of M.S., and they request leave to do so in the event of an adverse ruling

  on standing. Indeed, plaintiffs are not aware of any court that has found plaintiffs

  who are unable to vote because of discriminatory voter-eligibility requirements

  lack standing to bring an equal-protection challenge.

        DATED: Honolulu, Hawaii, March 19, 2021

                                                  /s/ Anthony “T.J.” Quan
                                                  ANTHONY “T.J.” QUAN
                                                  GEOFFREY M. WYATT
                                             10
Case 1:20-cv-00433-JAO-RT Document 96 Filed 03/19/21 Page 14 of 14   PageID #: 646




                                            (Pro Hac Vice)
                                            NICOLE M. CLEMINSHAW
                                            (Pro Hac Vice)
                                            ANDREW C. HANSON
                                            (Pro Hac Vice)
                                            ZACHARY W. MARTIN
                                            (Pro Hac Vice)
                                            VANESSA WILLIAMS
                                             (Pro Hac Vice)
                                            PAMELA COLON
                                             (Pro Hac Vice)
                                            NEIL C. WEARE
                                             (Pro Hac Vice)
                                            Attorneys for Plaintiffs




                                       11
